Opinion by
Cline, J.
The record showed that the dried ginger was imported from Freetown, Sierra Leone, in bags. It appeared from the papers that some of the bags were marked “Sierra Leone” while others were marked “Sa. Leone.” It was held that the collector erred in assessing the marking duty on the merchandise which was marked “Sierra Leone.” In view of Lorillard v. United States (24 C. C. P. A. 90, T. D. 48412) it was held that the marking “Sa. Leone” was sufficient. Abstracts 32638, 36598, 39884, 40802, and 43151 cited. Following Kraft v. United States (22 C. C. P. A. 111, T. D. 47103) the protest was sustained.